DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of group I (claims 1-21 and 26) in the reply filed on March 16th, 2021 is acknowledged.
Claims 22-25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on March 16th, 2021.
Priority
This application is a national stage entry under 371 of PCT/EP2018/052896 filed February 6, 2018, which claims the benefit of priority from US Provisional Application No. 62/456,829 filed February 9th, 2017 and Danish Application No. PA201770679 filed September 11th, 2017.
Information Disclosure Statement
The information disclosure statements filed 08/08/2019, 08/14/2019, 04/30/2020, and 12/07/2020 have been considered. 
Response to Amendment
Preliminary amendment filed on or after August 8th, 2019 has been acknowledged.
	
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: Fig. 5 does not contain the corresponding reference element numbers for beam focus 541, intensity profile 542,  and arrow 543. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities. All paragraph citations are from US Patent Application Publication US 2019/0365569 A1 of the instant application:
  Para [0005] line 1 recites US Patent Application Publication US 2005/267450, however there publication should be corrected to US 2005/0267450.
Para [0011] line 4 recites “and apparatus”, but should recite “an apparatus”.
Para [0071] line 1 recites “a user Interface”, but should recite “a user interface” to correct the capitalized letter “I” in interface.
Para [0140] line 1 recites “an anamorphic prism pair”, but should recite “An anamorphic prism pair”.
Appropriate correction is required.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claims 2, 3, 5, 10-15, and 17 are objected to because of the following informalities:
Claims 2, 3, 10-15 and 17 all have a semi-colon after the claim preamble, however there should be only a comma after the claim preamble. 
Claim 5 recites “a substantially linear polarization state p1” in line 5 and “a substantially linear polarization state p2” in line 8, but should recite “a substantially linear polarization state (p1)” and “a substantially linear polarization state (p2)”, respectively.
  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: voice input unit in claims 9 and 11-13, mounting element in claim 14, and communication unit in claim 21.

If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
In claims 9 and 11-13, lines 2, 4, 2, 3 in each respective claim, the limitation the voice input unit has been interpreted under 112(f) as a means plus function limitation even though the word “means” is not explicitly used. The limitation includes a combination of a non-structural term “voice input unit” and functional language “configured to receive vocal input from an operator and to translate the vocal input into control signals to the adapter unit and; and/or to output audible signals indicative of an operational parameter of the adapter unit”,” configured to output an audible output indicative of the number of emitted pulses”,” configured to receive vocal output indicative of a desired power of the emitted treatment light beam and/or indicative of a desired change in power of the emitted treatment light beam”,” configured to receive vocal output indicative of a desired pulse width and/or repeat interval of the emitted treatment light beam and/or indicative of a desired change in pulse width and/or repeat interval of the emitted treatment light beam” without reciting sufficient the structure to 
In Claim 14, line 2 the limitation a mounting element has been interpreted under 112(f) as a means plus function limitation even though the word “means” is not explicitly used. The limitation includes a combination of a non-structural term mounting element and functional language “configured to detachably engage a tonometer mount” without reciting sufficient the structure to achieve the function. A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: “a mounting arm” in Para [0115].
In Claim 21, line 2 the limitation “a communication unit” has been interpreted under 112(f) as a means plus function limitation even though the word “means” is not explicitly used. The limitation includes a combination of a non-structural term “a communication unit” and functional language “configured to receive vocal input and/or to output an audible output” without reciting sufficient the structure to achieve the function. A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: “Bluetooth and other secure wireless methods of communication” in Para [0072].
The term(s) “”configured to” and “for” in the claim(s) may be interpreted as intended use. Intended use/functional language does not require that reference specifically teach or 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims  7, 8, rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 7 and 8, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4, 6, 7, 14, and 26 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Yee et al. (WO 2013/059564) herein after Yee.
Regarding claim 1, Yee teaches an apparatus for photothermal ophthalmic treatment, in particular photocoagulation or photo-thermal stimulation (Para [0004] “Embodiments of the invention described herein provide systems and methods for treating retina tissue and/or other areas of a patient's eye. The procedures may involve using 30 one or more light beams (e.g., lasers) to cause photocoagulation to finely cauterize ocular blood vessels and/or prevent blood vessel growth to induce one or more therapeutic benefits.”), the apparatus comprising a diagnostic instrument (Para [0067] “an ophthalmic imaging instrument, such as a slit lamp”; slit lamp 200) and an adapter unit (Para [0067] “the adapter 100”), the diagnostic instrument being configured to emit illumination light from an illumination output along a free-air illumination output path towards a target area (fig. 2A/2B and Para [0020] “The system may include, among other things, an aiming beam source, a treatment beam source, a scanning device, and a processor. The aiming beam source may be configured to transmit an aiming beam along an aiming beam path. The treatment beam source may be configured to transmit a treatment beam along a treatment beam path. The scanning device may be disposed along the aiming beam path and the treatment beam path and may be configured to scan the aiming beam and the treatment beam along a retina of the patient's eye”), to receive light from the target area along a free-air viewing path and to provide a magnified view of the target area (Figs. 2A-2E and Para [0073] “slit lamp 200, which may be any slit lamp commonly used, such as wherein the adapter unit comprises: 
- a housing detachably mountable to said diagnostic instrument (Para [0067] “Adapter 100 includes a housing 102 having a front and back cover coupled together. Adapter 100 also includes a mounting member 104 that releasably couples adapter 100 with the ophthalmic imaging instrument (e.g., slit lamp 200).”); 
- at least one treatment direct diode laser positioned within the housing (Para [0069] “In other embodiments, adapter 100 includes a laser delivery instrument or source 120 within housing 102”); the direct diode laser comprising a treatment laser diode configured to emit light at a wavelength suitable for photothermal ophthalmic treatment in the wavelength range of 480 and 632 nanometers (nm) (Para [0062] “In some embodiments, the treatment beam (e.g., laser beam) may have a wavelength of between about 400 nm and 600 nm, and more commonly between about 520 nm and 560 nm.”), 
-one or more optical elements configured to direct the emitted light as a treatment light beam towards the target area when the housing is mounted to said diagnostic instrument (Para [0068] “Adapter 100 further includes an interface or port 110 that couples with a fiber optic cable of an external laser delivery instrument ( e.g., laser delivery instrument 310). The fiber optic cable of the external laser delivery instrument provides or delivers a treatment laser 112 to adapter 100. Adapter 100 includes mirror 136 that reflects treatment laser 112 toward an aiming device 130 (also referred to herein as a scanning device or system). Mirror 136 may and wherein the treatment direct diode laser is located above or in line with said viewing path when the housing is mounted to said diagnostic instrument and wherein at least one of the optical elements is configured to extend into at least one of the free-air viewing path and the free-air illumination output path of the diagnostic instrument when the housing is mounted to said diagnostic instrument in an operational position (Para [0067] “Component 105 may include a rotatable mounting knob 103 that presses mounting member 104 firmly against a mounting feature (not shown) of the ophthalmic imaging instrument. Component 105 also includes a mirror 106 that reflects light delivered from adapter 100 toward an eye of a patient and that may be transparent or semi-transparent so that some light is delivered back to a camera (e.g., camera 360) and/or binocular adapter 152 that couples with a binocular ( e.g., binocular 210) or other eyepiece”).  
Regarding claim 4, Yee further teaches wherein the one or more optical elements comprise one or more lenses and/or one or more beam shapers and/or one or more beam homogenizers for adjusting a beam profile of the emitted light and to direct the treatment light beam along a predetermined direction towards the target area
Regarding claim 6, Yee further teaches wherein the one or more optical elements comprise a mirror configured to direct the treatment light beam in free space into the illumination output path (Para [0067] “Component 105 also includes a mirror 106 that reflects light delivered from adapter 100 toward an eye of a patient and that may be transparent or semi-transparent so that some light is delivered back to a camera (e.g., camera 360) and/or binocular adapter 152 that couples with a binocular ( e.g., binocular 210) or other eyepiece”).  
Regarding claim 7, Yee further teaches wherein the emitted light is at a wavelength in the range from 500 nm to 600 nm, such as from 510 nm to 580 nm, such as from 510 nm to 540 nm, such as from 510 nm to 530 nm; such as from 510 nm to 525 nm, such as at 520 nm or at 532 nm, or such as from 530 nm to 580 n, such as at 532 nm, at 561 nm or at 577 nm (Para [0071] “In a specific embodiment, treatment laser 112 has a wavelength of between about 400 nm and 600 nm, and more commonly between about 520 nm and 560 nm”).  
Regarding claim 14, Yee further teaches wherein the adapter unit comprises a mounting element configured to detachably engage a tonometer mount (Para [0067] “Adapter 100 also includes a mounting member 104 that releasably couples adapter 100 with the ophthalmic imaging instrument (e.g., slit lamp 200).”).  
Regarding claim 26, Yee teaches an adapter unit mountable to a diagnostic instrument (Para [0067] “Adapter 100 includes a housing 102 having a front and back cover coupled together. Adapter 100 also includes a mounting member 104 that releasably couples adapter 100 with the ophthalmic imaging instrument (e.g., slit lamp 200).”), the diagnostic instrument being configured to emit illumination light from an illumination output along a free-air illumination output path towards a target area for ophthalmic treatment (fig. 2A/2B and Para , to receive light from the target area along a free-air viewing path and to provide a magnified view of the target area (Figs. 2A-2E and Para [0073] “slit lamp 200, which may be any slit lamp commonly used, such as those manufactured by Haag-Streit International®, Carl Zeiss®, and the like. Slit lamp 200 includes binoculars 210 that provide a stereoscopic view of the patient's eye”); wherein the adapter unit comprises: 
- a housing detachably mountable to the diagnostic instrument (Para [0067] “Adapter 100 includes a housing 102 having a front and back cover coupled together. Adapter 100 also includes a mounting member 104 that releasably couples adapter 100 with the ophthalmic imaging instrument (e.g., slit lamp 200).”); 
- at least one treatment direct diode laser positioned within the housing (Para [0069] “In other embodiments, adapter 100 includes a laser delivery instrument or source 120 within housing 102”); the direct diode laser comprising a treatment laser diode configured to emit light at a wavelength suitable for photothermal ophthalmic treatment in the wavelength range of 480 and 632 nanometers (nm) (Para [0062] “In some embodiments, the treatment 
- one or more optical elements configured to direct the emitted light as a treatment light beam along at least a portion of said free-air illumination output path and/or free-air viewing path when the housing is mounted to said diagnostic instrument (Para [0068] “Adapter 100 further includes an interface or port 110 that couples with a fiber optic cable of an external laser delivery instrument (e.g., laser delivery instrument 310). The fiber optic cable of the external laser delivery instrument provides or delivers a treatment laser 112 to adapter 100. Adapter 100 includes mirror 136 that reflects treatment laser 112 toward an aiming device 130 (also referred to herein as a scanning device or system). Mirror 136 may be a perforated mirror, half mirror, dichroic mirror, and the like and may be mounted on a lens holder. Aiming device 130 may be a galvanometer-based scanner (commonly referred to as "galvos") manufactured by Cambridge Technology®. Aiming device 130 includes a pair of rotatable elements or mirrors, 132 and 134, mounted atop motors that rotate elements or mirrors, 132 and 134, about orthogonal axes”); and wherein at least one of the optical elements is configured to extend into at least one of the free-air viewing path and the free-air illumination output path of the diagnostic instrument when the housing is mounted to said diagnostic instrument in an operational position (Para [0067] “Component 105 may include a rotatable mounting knob 103 that presses mounting member 104 firmly against a mounting feature (not shown) of the ophthalmic imaging instrument. Component 105 also includes a mirror 106 that reflects light delivered from adapter 100 toward an eye of a patient and that may be transparent or semi-.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 3, 8, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yee in view of Shazly et al. (US Publication 2011/0098692 A1) herein after Shazly.
Regarding claim 2, Yee teaches the apparatus of claim 1, but does not explicitly disclose wherein one or more of the optical elements are configured to shape the treatment beam such that it has a spot size in a free space focal plane of between 50 micrometers (µm) and 500 µm diameter.
However, in a similar compact surgical device for ophthalmic surgeries, Shazly discloses wherein one or more of the optical elements are configured to shape the treatment beam such that it has a spot size in a free space focal plane of between 50 micrometers (µm) and 500 µm diameter (Para [0051] “new diode laser designs providing high beam quality that can directly be focused using lenses to produce a small spot size of about 50 microns verses typical spot sizes of up to 400 microns. The ability to generate a beam with a spot size of about 50 microns provides the compact surgical apparatus with the ability to be utilized in treatments requiring 100 microns or less spot size”).
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filling date of the claimed invention to have modified the apparatus of Yee to further include wherein one or more of the optical elements are configured to shape the treatment beam such that it has a spot size in a free space focal plane of between 50 micrometers (µm) and 500 µm diameter as disclosed by Shazly as a way to provide the compact surgical apparatus with the ability to conduct surgeries that are minimally destructive, such as ablating mal-directed lashes (Shazly Para [0051]).
Regarding claim 3, Yee teaches the apparatus of claim 1, but does not explicitly disclose wherein the treatment laser diode is a monolithic, single mode or multimode treatment laser diode configured to emit light at a wavelength suitable for ophthalmic treatment.
However, Shazly discloses wherein the treatment laser diode is a monolithic, single mode or multimode treatment laser diode configured to emit light at a wavelength suitable for ophthalmic treatment (Para [0054] “a single laser diode operable to emit an aiming beam and a treatment beam from the same laser diode… Any wavelength in the visible spectrum, but 
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filling date of the claimed invention to have modified the apparatus of Yee to further include wherein the treatment laser diode is a monolithic, single mode or multimode treatment laser diode configured to emit light at a wavelength suitable for ophthalmic treatment as disclosed by Shazly as a way to provide the necessary structure (a single diode laser) to perform surgery to treat diseases such as macular degeneration or to stimulate the retinal pigment epithelium for drug delivery (Shazly Para [0054]).
Regarding claim 8, Yee teaches the apparatus of claim 1, but does not explicitly disclose wherein the emitted light is at a power in the range from 30 milliwatts (mW) to 3000 mW, 30 mW to 2000 mW, such as from 200 mW to 500 mW, such as from 300 mW to 1000 mW, such as from 400 mW to 2000 mW.
However, Shazly discloses wherein the emitted light is at a power in the range from 30 milliwatts (mW) to 3000 mW, 30 mW to 2000 mW, such as from 200 mW to 500 mW, such as from 300 mW to 1000 mW, such as from 400 mW to 2000 mW (Para [0043] “Laser energy operating at the aforementioned wavelength range, and a power level of generally less than 500 mWatts”).
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filling date of the claimed invention to have modified the apparatus of Yee to further 
Regarding claim 16, Yee teaches the apparatus of claim 1, but does not explicitly disclose wherein the adapter unit only comprises wired input connections configured to receive electrical power and/or control signals.
However, Shazly discloses wherein the adapter unit only comprises wired input connections configured to receive electrical power and/or control signals (fig. 1 and Para [0033] “A power source 2 provides the power to the apparatus 20. The power source 2 can be a power supply box of the operating optical system 9, e.g. slit lamp, a battery or a transformer providing the required power to drive the laser system, or other power source”). 
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filling date of the claimed invention to have modified the apparatus of Yee to further include wherein the adapter unit only comprises wired input connections configured to receive electrical power and/or control signals as disclosed by Shazly as a way to provide power to drive the surgical apparatus and to render it operable. 
Regarding claim 17, Yee teaches the apparatus of claim 1, but does not explicitly disclose wherein the adapter unit comprises an input for receiving electrical power, configured to receive DC power.
However, Shazly discloses wherein the adapter unit comprises an input for receiving electrical power, configured to receive DC power (Para [0033] “A power source 2 provides the 
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filling date of the claimed invention to have modified the apparatus of Yee to further include wherein the adapter unit comprises an input for receiving electrical power, configured to receive DC power as disclosed by Shazly as a way to provide a connection to a power system required to drive the laser system.
Regarding claim 18, Yee teaches the apparatus of claim 1, but does not explicitly disclose wherein the adapter unit comprises a single housing accommodating the treatment direct diode laser, a control circuit and the one or more optical elements.
However, Shazly discloses wherein the adapter unit comprises a single housing accommodating the treatment direct diode laser, a control circuit and the one or more optical elements (Para [0030] “The laser unit 1 includes a power regulator 3, a diode laser assembly 6 with a laser source, and a timer circuit 4…The laser diode assembly further includes the laser diode itself, its housing, and can further include a heat sink and means to attach it to the laser outlet”).  
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filling date of the claimed invention to have modified the apparatus of Yee to further include wherein the adapter unit comprises a single housing accommodating the treatment direct diode laser, a control circuit and the one or more optical elements as disclosed by Shazly as a way to provide a space efficient compact ophthalmic surgical device. 
Regarding claim 19, Yee teaches the apparatus of claim 1, but does not explicitly disclose a power supply unit, separate from the adapter unit and including an AC/DC converter and/or a battery.
However, Shazly discloses a power supply unit, separate from the adapter unit and including an AC/DC converter and/or a battery (Para [0033] “A power source 2 provides the power to the apparatus 20. The power source 2 can be a power supply box of the operating optical system 9, e.g. slit lamp, a battery or a transformer providing the required power to drive the laser system, or other power source”). 
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filling date of the claimed invention to have modified the apparatus of Yee to further include a power supply unit, separate from the adapter unit and including an AC/DC converter and/or a battery as disclosed by Shazly as a way to provide power to render the surgical apparatus operable. 
Regarding claim 20, Yee teaches the apparatus of claim 1, but does not explicitly disclose a user terminal separate from the adapter unit and communicatively coupled to the adapter unit, the user terminal being operable to provide a user interface, to receive user commands and to forward control commands to the adapter unit responsive to the received user commands.
However, Shazly discloses a user terminal separate (fig. 1 laser switch 5) from the adapter unit and communicatively coupled to the adapter unit (fig. 1 see attachment wire from laser switch 5 to timer circuit 4), the user terminal being operable to provide a user interface (Para [0030] “a laser switch 5, such as a hand or foot switch trigger”), to receive user commands and to forward control commands to the adapter unit responsive to the received user commands (Para [0040] “When a treatment laser beam is desired, the user activates the timer circuit 4 using the laser switch 5 (step 104). The timer is then supplied with electric current from the power source 2. When the timer circuit 4 is activated, a predetermined adjustable pulse, or train of pulses, of relatively higher current is supplied to the laser diode 6 and laser pulses emit in the direction of the treated eye 11, producing a treatment laser beam (step 106).”).  
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filling date of the claimed invention to have modified the apparatus of Yee to further include a user terminal separate from the adapter unit and communicatively coupled to the adapter unit, the user terminal being operable to provide a user interface, to receive user commands and to forward control commands to the adapter unit responsive to the received user commands as disclosed by Shazly as a way to allow the user (i.e. surgeon) to modulate the laser beam for specific surgical needs (i.e. glaucoma surgery or macular degeneration).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Yee in view of Sagehashi et al. (US Publication 2004/0057119 A1) herein after Sagehashi.
Regarding claim 5, Yee teaches the apparatus of claim 1 including the adapter unit, but does not explicitly disclose a first monolithic, multimode treatment laser diode at a wavelength suitable for ophthalmic treatment configured to emit first laser light with a substantially linear polarization state p1, a second monolithic, single mode or multimode treatment laser diode configured to emit second laser light at a wavelength suitable for ophthalmic treatment and with a substantially linear polarization state p2 being orthogonal to p1, a polarization beam 
However, in a similar ophthalmic surgical device, Sagehashi discloses - a first monolithic, multimode treatment laser diode at a wavelength suitable for ophthalmic treatment configured to emit first laser light with a substantially linear polarization state p1 (Para [0035] “photo diode 16 is a light receiving means that receives reflection light of the treatment”),
 - a second monolithic, single mode or multimode treatment laser diode configured to emit second laser light at a wavelength suitable for ophthalmic treatment and with a substantially linear polarization state p2 being orthogonal to p1 (Para [0035] “the photo diode 17 is used for feedback processing for monitoring the output of the sighting laser oscillator 12” and fig. 1 depicts the laser beams orthogonal to each other),
- a polarization beam splitter configured to combine the emitted first and second laser light from said first and second monolithic, single mode or multimode treatment laser diodes into combined laser light (Para [0032] “polarized beam splitter 13”), and 
- one or more lenses, beam shapers or beam homogenizers for adjusting a beam profile of the emitted first and second laser light and/or of the combined laser light and to direct the combined laser light as a treatment light beam along a predetermined direction towards the target area (Para [0034] “The optical fiber 14 guides to the laser irradiation optical 
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filling date of the claimed invention to have modified the apparatus of Yee to further include a first monolithic, multimode treatment laser diode at a wavelength suitable for ophthalmic treatment configured to emit first laser light with a substantially linear polarization state p1, a second monolithic, single mode or multimode treatment laser diode configured to emit second laser light at a wavelength suitable for ophthalmic treatment and with a substantially linear polarization state p2 being orthogonal to p1, a polarization beam splitter configured to combine the emitted first and second laser light from said first and second monolithic, single mode or multimode treatment laser diodes into combined laser light, and one or more lenses, beam shapers or beam homogenizers for adjusting a beam profile of the emitted first and second laser light and/or of the combined laser light and to direct the combined laser light as a treatment light beam along a predetermined direction towards the target area as disclosed by Sagehashi as a way to reduce the loss of amount of laser beam reflected by the polarization beam splitter as well as reduce the amount of loss in laser beam transmitting through the polarization beam splitter.
Claims 9, 12, 13 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Yee in view of Shazly et al. (US Publication 2015/0366713 A1) herein after Shazly2.
Regarding claim 9, Yee teaches the apparatus of claim 1, but does not explicitly disclose a voice input unit configured to receive vocal input from an operator and to translate the vocal 
However, in a similar ophthalmic surgical device Shazley2 discloses a voice input unit configured to receive vocal input from an operator and to translate the vocal input into control signals to the adapter unit and; and/or to output audible signals indicative of an operational parameter of the adapter unit (Para [0096] “Additionally the control unit 17 can have a text to speech engine to facilitate the change the laser parameters by the operator or the assistant without the need to have the user look at the actual settings on the control unit 17”).
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filling date of the claimed invention to have modified the apparatus of Yee to further include a voice input unit configured to receive vocal input from an operator and to translate the vocal input into control signals to the adapter unit and; and/or to output audible signals indicative of an operational parameter of the adapter unit as disclosed by Shazly2 as a way to allow a user to perform ophthalmic surgery without the need to look up from the surgical interface to change the settings on the control unit.
Regarding claim 12, Yee in view of Shazly2 further disclose wherein the voice input unit is configured to receive vocal output indicative of a desired power of the emitted treatment light beam and/or indicative of a desired change in power of the emitted treatment light beam and wherein the apparatus is configured to adjust the power of the emitted treatment light beam responsive to the received vocal input (Para [0096] “Additionally the control unit 17 can have a text to speech engine to facilitate the change the laser parameters by the operator 
Regarding claim 13, Yee in view of Shazly2 as applied to claim 9 further disclose wherein the apparatus is configured to emit the treatment light beam as a sequence of pulses of treatment light (Yee Para [0012] “The method may also include delivering (e.g., via a treatment beam) a series of pulses onto the retinal tissue at the first and second target positions to treat the retinal tissue”), but does not explicitly disclose wherein the voice input unit is configured to receive vocal output indicative of a desired pulse width and/or repeat interval of the emitted treatment light beam and/or indicative of a desired change in pulse width and/or repeat interval of the emitted treatment light beam and wherein the apparatus is configured to adjust the pulse width and/or repeat interval of the emitted treatment light beam responsive to the received vocal input.
However, Shazly2 further discloses wherein the voice input unit is configured to receive vocal output indicative of a desired pulse width and/or repeat interval of the emitted treatment light beam and/or indicative of a desired change in pulse width and/or repeat interval of the emitted treatment light beam and wherein the apparatus is configured to adjust the pulse width and/or repeat interval of the emitted treatment light beam responsive to the received vocal input (Para [0096] “Additionally the control unit 17 can have a text to speech engine to facilitate the change the laser parameters by the operator or the assistant without the need to have the user look at the actual settings on the control unit 17” and Para [0095] “When the timer circuit 4 is activated, a predetermined adjustable pulse, or train of 
  Therefore, it would have been obvious to one or ordinary skill in the art before the effective filling date of the claimed invention to have modified the apparatus of Yee to further include wherein the voice input unit is configured to receive vocal output indicative of a desired pulse width and/or repeat interval of the emitted treatment light beam and/or indicative of a desired change in pulse width and/or repeat interval of the emitted treatment light beam and wherein the apparatus is configured to adjust the pulse width and/or repeat interval of the emitted treatment light beam responsive to the received vocal input as disclosed by Shazly2 as a way  a user to perform ophthalmic surgery without the need to look up from the surgical interface to change the settings on the control unit.
Regarding claim 21, Yee in view of Shazly2 further disclose a communication unit configured to receive vocal input and/or to output an audible output (Para [0096] “Additionally the control unit 17 can have a text to speech engine to facilitate the change the laser parameters by the operator or the assistant without the need to have the user look at the actual settings on the control unit 17”). 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Yee in view of Shazly2 as applied to claim 9 above, and further in view of Samec et al. (US Publication 2016/0270656 A1) herein after Samec.
Regarding claim 10, Yee in view of Shazly2 disclose the apparatus of claim 9, but do not explicitly disclose wherein the voice input unit comprises a wireless communications interface for communication between the voice input unit and the adapter unit.
However, in a similar ophthalmic treatment and diagnosis device, Samec discloses wherein the voice input unit comprises a wireless communications interface for communication between the voice input unit and the adapter unit (Para [1588] “In some embodiments, the user interface features can be provided by a combination of different devices and systems linked to the device, e.g., through wired or wireless communication networks or through components that are physically linked to the device or integrated with the device. The user interface features can be presented on a device with a touch screen wherein interaction with the touch screen provides input to the wearable augmented reality device. Voice recognition and/or virtual touch screen technology can also be employed”). 
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filling date of the claimed invention to have modified the apparatus of Yee in view of Shazly2 to further include wherein the voice input unit comprises a wireless communications interface for communication between the voice input unit and the adapter unit as disclosed by Samec as a way for the user to provide treatment and/or interact with the device without looking up to or changing posture or body position thereby creating a more stabilized surgical or treatment environment. 
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Yee in view of Shazly2 as applied to claim 9 above, and further in view of Takeda et al. (US Publication 2015/0202083 A1) herein after Takeda.
Regarding claim 11, Yee in view of Shazly2 disclose the apparatus of claim 9 and further disclose wherein the apparatus is configured to emit the treatment light beam as a sequence of pulses of treatment light (Yee Para [0012] “The method may also include delivering (e.g., via wherein the apparatus is configured to count a number of emitted pulses during a treatment (Yee Para [0095] “The micropulse procedure may involve between about 10 and 10,000 cycles”), but the combination of Yee in view of Shazly2 do not currently disclose wherein the voice input unit is configured to output an audible output indicative of the number of emitted pulses.
However, in a similar ophthalmic surgical device, Takeda discloses wherein the voice input unit is configured to output an audible output indicative of the number of emitted pulses (Para [0242] “The controller 101 may control an audio outputting part (illustration omitted) to output predetermined notification information (auditory information).”).
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filling date of the claimed invention to have modified the apparatus of Yee in view of Shazly2 to further include wherein the voice input unit is configured to output an audible output indicative of the number of emitted pulses as disclosed by Takeda because outputting the audio of the number of cycles completed through a microphone or speaker would give the surgeon indication of the progress of the treatment or if the treatment is progressing in a normal way based on the number of completed beam cycles presented without the need to stop the treatment and manually check the treatment progress. 
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Yee in view of Ozaki et al. (US Patent 5,954,711) herein after Ozaki.
Regarding claim 15, Yee teaches the apparatus of claim 1, but does not explicitly disclose wherein the adapter unit is movably mountable to the diagnostic instrument, movably between an operational position and a parking position.
However, in a similar ophthalmic treatment device, Ozaki discloses wherein the adapter unit is movably mountable to the diagnostic instrument, movably between an operational position and a parking position (Column 3 lines 49-61 “The laser coagulation attachable device 3, whereby an optical system to enable ophthalmic treatment by a laser beam is added to a slit-lamp microscope, is mounted on the slit-lamp microscope 6 through a holder 4. The laser coagulation attachable device 3, as shown in FIG. 3, is rotatably attached to an attaching shaft 5 of the holder 4, while the holder 4 is fixed on an upper portion of a microscope section 7 of the slit-lamp microscope 6 with a screw 8. The laser coagulation attachable device 3 is able to freely move in the direction indicated by a curved arrow shown in FIG. 4 to a holding position when laser coagulating operation is not carried out, thereby to be displaced from an observation optical path of the slit-lamp microscope 6”). 
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filling date of the claimed invention to have modified the apparatus of Yee to further include wherein the adapter unit is movably mountable to the diagnostic instrument, movably between an operational position and a parking position as disclosed by Ozaki as a way to make the surgical apparatus more modular and space efficient by making the detachable adapter rotatable and movable in directions that allow it to conform to different space requirements in ophthalmologist’s office/surgical center.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER M EISENBERG whose telephone number is (571)270-3592.  The examiner can normally be reached on Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A.M.E./Examiner, Art Unit 3792

/GARY JACKSON/Supervisory Patent Examiner
Art Unit 3792